Mathews, J.,
delivered the opinion of the court. x
This was an action in which the defendant is sued as the drawer of a bill of exchange. Judgment was rendered in favor of the plaintiff in the court below, from which the defendant appealed.
The bill was drawn by one Lamerlere as agent for the defendant in favor of the plaintiff, on Henry Thompson of Baltimore, was endorsed by the payee, and after protest for non-acceptance, was taken up by the latter, who paid the amount to the holder, together with all legal costs and damages occasioned by the protest. The defence is want of authority in the person who assumed the agency to bind his principal.
The evidence of the case consisting principally of letters and other written documents which passed between the parties to the transaction, shows that Lamerlere was fully authorized by the defendant to represent him in the settlement of a variety of matters relating to his commercial business; and among other affairs had charge of a brig called the Seraphin as supercargo and agent, for which he i o o was empowered to procure a cargo of goods suitable for the A A ° ° marfcets of the Spanish Main, for and on account of the defendant. To effect this purpose he drew the bill as above stated in order to raise funds. The correspondence between him and his constituent shows an unbounded confidence on ,, me part oí the latter, to whom he stood m the relationship x of father-in-law. It is true that no specific power seems to have been given to the agent to bind his principal by drawing bills or signing notes. But it was necessary that money o o o J be raised for the purpose of carrying into effect the main object of his agency. The brig was laden with flour at Baltimore, and went from thence to Kingston in Jamaica, This article was on her arrival heavy and dull of sale, and cou]¿ no(; jn ariy reasonable time, afford the means of completing the principal object of the voyage by the purchase and transportation of merchandise suitable for the trade of Spanish America. Under these circumstances *591the agent certainly could not have met the views and complied with the intentions of his constituents in any manner more favorable to his interests than by raising funds on his credit. This course of conduct was adopted as the only means by which the important object of his trust could be brought to a favorable issue by the agent, and it might be questioned whether the assumption of power in this respect even without express authority, did contravene the 2966th article of the Louisiana Code; for it was an act contributing to the main purpose of the grant of power. Be this, however, as it may, we are of opinion that Cucullu’s subsequent agreement to pay the bill out of a particular fund, should that fund be available, amounts to a sanction and ratification of what had been done by his agent.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.